This case is now before us on a petition to rehear. It was first argued in this Court at the September Term, 1900, and was carried over underadvisari. At the February Term, 1901, it was re-argued by leave of the Court, and determined, the case being reported in 128 N.C. 534.
We have thus had the advantage of three distinct arguments by able and learned counsel, who have also filed elaborate briefs. With such a presentation of the case, and after careful *Page 408 
consideration, we feel compelled to adhere to our former decision. We do so upon an entire review of its merits, on account of its importance as a precedent, which, we think, takes it out of the strict operation of the rule invoked by the plaintiff and laid down in Weisel v. Cobb, 122 N.C. 67, and cases therein cited. The facts are sufficiently stated in the well-considered opinion of the Chief Justice.
The doctrine of Fellow Servant is generally said to have had its origin in the case of Priestly v. Fowler, 3 M. and W., 1, decided in 1837, where the plaintiff had his thigh broken by the breaking down of an overloaded butcher's van, loaded and conducted by a fellow servant. The doctrine, which was rather inferentially laid down in Priestly's case, was for the first time distinctly enunciated in 1841, in Murray v. South Carolina R. R.Co., 1 McMull., 385, 36 Am. Dec., 268, where a fireman was injured through the negligence of an engineer on the same train. However, the leading case upon the subject is undoubtedly that of Farwell v. Boston, etc., R. Co., 4 Met., 49, 38 Am. Dec., 339, in which Chief Justice Shaw delivered an elaborate opinion, which has been characterized by a distinguished jurist as "the fountain-head of the common law of England and America on this subject."
The development of the doctrine through judicial construction and the largely increased area of its application caused by the increasing use of dangerous machinery, with a relative increase in the number of serious accidents, suggested the necessity of its material modification. Some of the States attempted to do so through judicial construction, by the introduction of the rule of vice-principal, while others had recourse to special legislation. Among such statutes that have been most generally cited and most frequently construed, we find the English Employer's Liability Act of 1880, and the subsequent acts of Alabama, Massachusetts, Colorado and Indiana. All of these acts are more comprehensive than our *Page 409 
own, inasmuch as they are not restricted to railroad companies, but, on the other hand, they all contain certain conditions which materially affect their application. Our statute, on the contrary, is simply an unconditional abrogation of the kindred doctrines of Fellow Servant and Assumption of Risk as applied to railroad companies. It is the act of February 23, 1897, erroneously printed as Chapter 56 of the Private Laws of 1897, and is as follows: "The General Assembly of North Carolina do enact:
"SECTION 1. That any servant or employee of any railroad company operating in this State who shall suffer injury to his person, or the personal representative of any such servant or employee who shall have suffered death, in the course of his services or employment with said company, by the negligence, carelessness or incompetency of any other servant, employee or agent of the company, or by any defect in the machinery, ways or appliances of the company, shall be entitled to maintain an action against such company.
"SEC. 2. That any contract or agreement, expressed or implied, made by an employee of said company to waive the benefit of the aforesaid section shall be null and void."
This Court has held this act to be constitutional as far as it applied to fellow servants. Kinney v. Railroad, 122 N.C. 961; Wright v. Railroad,123 N.C. 280; Hancock v. Railroad, 124 N.C. 222. We see no reason why the remainder of the act is not equally constitutional, as it is necessary to give any practical value to this act itself. It is well settled that the doctrines of Fellow Servant and Assumption of Risk rest entirely upon an implied contract; and if an express contract could be made to take the place of an implied contract, the essential purposes of the act could be practically defeated at the will of the employer.
That such statutes are not repugnant to the Constitution of the United States has been repeatedly decided. The *Page 410 
Kansas statute was sustained in Railroad v. Mackey, 127 U.S. 205, where the Court says, on page 210: "But the hazardous character of the business of operating a railway would seem to call for special legislation with respect to railroad corporations, having for its object the protection of their employees as well as the safety of the public. The business of other corporations is not subject to similar dangers to their employees, and no objection therefore can be made to the legislation on the ground of its making an unjust discrimination. It meets a particular necessity, and all railroad corporations are, without distinction, made subject to the same liabilities." This case was quoted and approved in Railroad v. Herrick,127 U.S. 211, sustaining the Iowa statute; in Railroad v. Pontius,157 U.S. 209, and in Railroad v. Matthews, 165 U.S. 1. We have, therefore, no hesitation in holding the act of February, 1897, valid in its entirety, and that it deprives all railroad companies operating in this State of the defense of assumption of risk, whether resting in contract, express or implied, and whether pleaded directly or under the doctrine of Fellow Servant.
Beyond this we can not go, as we think that the intent of the statute related simply to the contractual relations existing, expressly or by implication, between the plaintiff and defendant; and that the General Assembly did not intend to forbid the plea of contributory negligence in the real meaning of the term. Some Courts appear to have confused assumption of risk with contributory negligence, by regarding them as equivalent defenses; but they are essentially different in their nature, their origin and their results. Contributory negligence, of course, always involves the fact of actual negligence on the part of the plaintiff, while the simple assumption of risk does not of itself imply negligence, which may or may not co-exist. A defective machine carefully handled, or a safe machine carelessly handled, may equally result in *Page 411 
an accident; but the resulting responsibility would be by no means the same. This is especially true since the act of 1897.
As the law now stands, the use of machinery obviously defective will not prevent the plaintiff from a recovery for an injury resulting therefrom, unless the apparent danger is so great that its assumption would amount to a reckless indifference to probable consequences. What is recklessness, depending upon the rule of the prudent man, is, as is said in the former opinion of the Court, a matter of fact for the jury, as it necessarily depends upon the peculiar facts of each case. The best definition we can give, applicable to such cases as that at bar, is that adopted by this Court in Hinshaw v. Railroad, 118 N.C. 1047, that the danger of using the defective machine must be not only apparent, but so great that there are more chances against its safe use than there are in favor of it. This risk must be considered in connection with the skill and experience of the plaintiff, as a sailor might with entire safety climb up into the rigging where it would be utter recklessness for a landsman to follow. In all such cases the "personal equation" is an important factor.
It is admitted that at the time of the injury the plaintiff had been in the railroad service for thirty years, in the service of the defendant over four years as a yard conductor, and was fully versed in the duties of his position. It further appears that the regular switch engine, with a sloping tender, was taken away, and a road engine substituted therefor, that had no hand-hold above the platform of the tender. This hand-hold could be used only while he was on the lower step, and yet if he remained on that step he could not see the engineer or signal to him without leaning outward in an uncomfortable and dangerous position. The proper performance of his duties required him to stand upon the platform of the tender, where he could see and be seen, and to get up there he *Page 412 
must pull up by catching hold either of the drain-pipe or the top of the tender. He swears that of the two he considered the drain-pipe the safer as well as the more convenient. Neither had been provided for such use, and if he pulled himself up at all, he was compelled to do so by using something intended for another purpose. He had been using this drainpipe regularly for such purpose for three weeks, but had used the one on the other side more because the most of his work was on that side. If the drain-pipe had been properly fastened, it would have been safe and he would not have been hurt. These are the most material points of his testimony, and he is largely corroborated by other witnesses. The plaintiff testifies that if the drain-pipe had been in proper condition, it should have held a thousand pounds. Heilig testified that drain-pipes are usually threaded through a nut on the inside, and should support a thousand pounds, if necessary. Lacy, a witness for the defendant, says that drain-pipes, when in proper condition, are very secure, and would hold a man's weight, adding, "When first put in always would." Hill, a witness for the defendant, says that the drain-pipe "would hold a man's weight if in proper condition." Taking this evidence as true, and construing it in the light most favorable for the plaintiff, as we are bound to do on a motion to nonsuit or direction of the verdict, can we say in the light of our own decisions that the plaintiff was guilty of contributory negligence as a matter of law? The question is not whether the defendant had placed the drain-pipe there for any such purpose; but whether, when the defendant made it necessary for him to pull up by something, without placing anything there for the purpose, the plaintiff was guilty of contributory negligence per se in catching hold of a drain-pipe which was apparently secure, which he had been using for three weeks, and which, if in proper condition, could have supported a thousand pounds. It seems to us there can be *Page 413 
but one answer. It was an issue of fact for the jury, and in the absence of any error in his Honor's charge prejudicial to the defendant, we can not disturb the verdict.
It is well settled that on a motion for nonsuit, or its counterpart, the direction of a verdict, the evidence for the plaintiff must be accepted as true, and construed in the light most favorable to him, as the jury might take that view of it if left to them, as they appear to have done in the case at bar. Avery v. Sexton, 35 N.C. 247; Hathaway v. Hinton, 46 N.C. 243;State v. Allen, 48 N.C. 257; Abernathy v. Stowe, 92 N.C. 213;Gibbs v. Lyon, 95 N.C. 146; Springs v. Schenck, 99 N.C. 551; Hodges v.Railroad, 120 N.C. 555; Collins v. Swanson, 121 N.C. 67; Purnell v.Railroad, 122 N.C. 832; Cable v. Railroad, Ibid, 892; Whitley v.Railroad, Ibid, 987; Cox v. Railroad, 123 N.C. 604; Howell v. Railroad,124 N.C. 24; Cogdell v. Railroad, Ibid, 302; Cowles v. McNeill,125 N.C. 385; Brinkley v. Railroad, 126 N.C. 88; Moore v. Ry. Co.,128 N.C. 455.
In Purnell's case, supra, Justice Furches, speaking for the Court, says: "This motion is substantially a demurrer to the plaintiff's evidence, and this being so, and the Court having no right to pass upon the weight of evidence, every fact that plaintiff's evidence proved or tended to prove must be taken by the Court to be proved. It must be taken in the strongest light, as against the defendant."
In Printing Co. v. Raleigh, 126 N.C. 516, Chief Justice Faircloth, speaking for the Court, says: "The defendant's motion to dismiss the action was equivalent to a demurrer to the evidence, and the plaintiff's evidence will be taken as true, and taken in the most favorable light for him (citing authorities). An appellate Court reviewing a judgment of nonsuit will assume every fact proved, necessary to be proved, when the evidence tends to prove it." This same rule applies even in the Federal Court, where the Judges are permitted *Page 414 
to express an opinion upon the facts, and where the rule as to a direction of the verdict is not so rigid as with us, as will be shown by the following quotations from a long line of cases:
"If the evidence, giving the plaintiff every benefit of every inference to be fairly drawn from it, sustained his view, then the direction to find for the defendant was proper." Kane v. Railroad, 128 U.S. 91, 94.
"It is only where the facts are such that all reasonable men must drawthe same conclusion from them, that the question of negligence is ever considered as one of law for the Court." Railroad v. Ives, 144 U.S. 427.
"In determining whether the plaintiff was so guilty of contributory negligence as to entitle the defendant to a verdict, we are bound to put upon the testimony the construction most favorable to him." Railroad Co. v.Lowell, 151 U.S. 209, 217.
The inference from the facts must be "so plain as to be a legalconclusion" before the question can be withdrawn from the jury. RailroadCo. v. Egeland, 163 U.S. 93, 98.
"We see no reason, as long as the jury system is the law of the land and the jury is made the tribunal to decide disputed questions of fact, why it should not decide such questions as these (negligence and contributory negligence) as well as others." Jones v. Railway Co., 128 U.S. 443, 445.
"The Court erred in not submitting the question of contributory negligence to the jury, as the conclusion did not follow, as matter of law, that no recovery could be had upon any view which could be properly taken of the facts the evidence tended to establish." Dunlap v. Railway Co.,130 U.S. 652.
(The italics are our own.)
It can not be doubted, and in fact it does not seem to be seriously questioned, that it was negligence on the part of the *Page 415 
defendant to furnish an engine so obviously defective for its intended use, when the defect could have been so easily supplied. In fact, it is questionable whether this case would not come under the rule of continuing negligence, laid down in the cases of Greenlee and Troxler, aside from the act of 1897. Greenlee v. Railroad, 122 N.C. 978; Troxler v. Railroad,122 N.C. 903; S.C., 124 N.C. 189; McLamb v. Railroad, 122 N.C. 862.
In the celebrated case of Farwell v. Railroad, supra, the following significant reservation in the opinion of the Court is found on pages 61 and 62: "In coming to the conclusion that the plaintiff, in the present case, is not entitled to recover, considering it in some measure a nice question, we would add a caution against any hasty conclusion as to the application of this rule to a case not fully within the same principle. It may be varied and modified by circumstances not appearing in the present case, in which it appears that no wilful wrong or actual negligence was imputed to the corporation, and where suitable means were furnished and suitable persons employed to accomplish the object in view. We are far from intending to say that there are no implied warranties and undertakings arising out of the relation of master and servant. Whether, for instance, the employer would be responsible to an engineer for a loss arising from a defective or ill-constructed steam-engine; whether this would depend upon an implied warranty of its goodness or sufficiency, or upon the fact of wilful misconduct, or gross negligence on the part of the employer, if a natural person, or of the superintendent or immediate representative and managing agent, in case of an incorporated company, are questions on which we give no opinion." Does not this contain the germ of the Greenlee case? If so, what would be the use of raising an implied warranty if the law at once rebutted it by an implied assumption of risk? *Page 416 
We do not think it necessary to add anything more to the opinion of the Court, as delivered by the Chief Justice, as the remaining principles therein decided are too well settled to need further discussion.
It may be that if we were jurors, we would find the plaintiff guilty of contributory negligence as a matter of fact, and not at all unlikely that the recovery would be less. But we are not jurors, and have no right to assume their functions. The plaintiff has a judgment obtained in a Court of competent jurisdiction, which is before us on appeal only as to matters of law. As we find no substantial error in his Honor's charge, or the conduct of the trial, we can not disturb the verdict or reverse the judgment on any view we have as to the mere weight of the evidence.
Petition Dismissed.